Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Dynegy Inc.: 1. Registration Statement (Form S-8 No. 333-141810 pertaining to various benefit plans including equity, savings and deferred compensation plans), 2. Registration Statement (Form S-3 No. 333-141898), 3. Registration Statement (Form S-3 No. 333-115148), 4. Registration Statement (Form S-3 No. 333-66088), 5. Registration Statement (Form S-3 No. 333-47532), 6. Registration Statement (Form S-3 No. 333-31394), and 7. Registration Statement (Form S-3 No 333-32036); of our reports dated February 25, 2010, with respect to the consolidated financial statements and schedules of Dynegy Inc. and the effectiveness of internal control over financial reporting of Dynegy Inc., which appear in this Annual Report (Form 10-K) for the year ended December 31, 2009. /s/ Ernst & Young LLP Houston, Texas February
